DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  There do not appear to be any drawings filed, as such none of the claimed features are shown in the drawings.  Additionally, the newly amended limitations are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21, 22, and 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 25 have been amended to recite that the containers prevent manipulation of the contents within the container prior to administration and that manipulation comprises addition or removal of the aqueous perfusion solution.  There is nothing in the specification at the time of filing which describes how the container prevents manipulation of the contents.  In the remarks filed May 5, 2021 on PG. 8 Applicant remarks that 

Claims 1-9, 21, 22, and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 25 have been amended to recite that the containers prevent manipulation of the contents within the container prior to administration and that manipulation comprises addition or removal of the aqueous perfusion solution.  As discussed above, it is not clear from the claim how exactly the container prevents manipulation.  For purposes of examination the Examiner is interpreting this as the container is capable of providing a desired dose without the need for fluid to be added or removed after the dose is set.  Further regarding claim 4, it is not clear which containers are being compared.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 21, 22, and 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (WO 2015/006822 A1).
With regard to claims 1, 21, 22, West et al. teach a perfusion system for enabling hospitals or clinics to directly administer to patients in need thereof a dose of an antineoplastic drug, the dose calculated according to a patient parameter, wherein the parameter varies over a range in a patient population, said system comprising: a plurality of perfusion containers (Fig. 1 containers 10 and 60), each container comprising a ready-to-infuse, aqueous perfusion solution of the antineoplastic drug (see at least [0277]), and each container configured to prevent manipulation of the contents within the container prior to administration of the aqueous perfusion solution, said manipulation comprising addition or removal of the aqueous perfusion solution prior to said administration (as explained above it is not clear how the container prevents manipulation, the amount delivered depends on the patient and concentration, there are situations where no additional volume is needed to be added or removed after an initial filling, see Table 2 and Table 3, [0291], additionally the time prior to administration can be considered as after the desired volume is set in the containers one does not need to further manipulate the containers prior to delivery) wherein said plurality of perfusion containers comprise (a) a first set of perfusion containers (Fig. 1 member 10, each patient would require a separate member 10) comprising the a first ready-to-infuse, aqueous perfusion solution of an the antineoplastic drug at 
With regard to claim 5, see at least [0024] and Tables 1-3.
With regard to claim 30, see [0025], third or fourth containers may be used.  It would follow that the provided instructions would necessarily instruct the user accordingly.
With regard to claims 2, 4, 6-9, 31, [0025] discloses third or fourth containers can be used, see at least [0277], [0280], [0281] and Tables 1-3, regarding exemplary the contents of such containers, see [0283] and [0291], due to adverse toxicity effects patient’s may need to reduce their dosage to a lower concentration.  Three concentrations are disclosed, as such when a patient is undergoing a dose reduction they may have a first container of the highest concentration, then during the first dose reduction a second top-up container would be provided at the middle concentration, then during the next dose reduction a third container is provide at a third concentration.  Further, regarding claim 4, third or fourth containers of different volumes can be used, individual containers may have different volumes ([0025]).
With regard to claims 3, 32, and 33, depending on desired treatment the first and second containers may have a substance of the same concentration, see at least [0025], Tables 1-3, [0277], [0280], [0281], [0291].

With regard to claim 26, see at least [0022] and example in [0280] the concentrations can be the same within the containers.

With regard to claim 27, see [0283] and [0291], due to adverse toxicity effects patient’s may need to reduce their dosage to a lower concentration.  Three concentrations are disclosed, as such when a patient is undergoing a dose reduction they may have a first container of the highest concentration, then during the first dose reduction a second top-up container would be provided at the middle concentration.
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. Regarding the objection to the drawings the Examiner finds drawings are in fact necessary for the full understanding of the claims, particularly in light of the amended limitations regarding prevention of manipulation as indicated above.  Regarding Applicant arguments with respect to the amended claim limitations, as rejected above it is not clear how the containers prevent manipulation, as interpreted, West et al. teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783